Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          April 9, 2019




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                                 No. 49592-9-II

                               Respondent,

        v.

 TYLER MOREY WALLACE,                                        UNPUBLISHED OPINION

                               Appellant.

       LEE, A.C.J. — Tyler M. Wallace appeals his second degree assault conviction based on an

incident where he slapped Kimberly Nolan and then threatened her with a knife. Wallace argues

he was denied due process because the State failed to prove each element of second degree assault

as instructed to the jury. We affirm.

                                             FACTS

       Wallace and Nolan lived together with their son and Nolan’s child from a prior relationship.

One day Wallace and Nolan were arguing, and Wallace slapped Nolan’s cheek. At the time, Nolan

was holding the parties’ child and her other child was by her side.

       When Nolan threatened to call the police, Wallace told her, “I’m going to kill you.”

Verbatim Report of Proceedings (VRP) (Oct. 17, 2016) at 39. Wallace went to the kitchen and

returned holding a butcher knife at his side with the blade facing Nolan.              Wallace was

approximately “five, six feet” away from Nolan. VRP (Oct. 17, 2016) at 42.
No. 49592-9-II


       Wallace continued walking toward Nolan. Wallace put the knife down when Nolan opened

the front door. Nolan called the police and later went outside with the children. While she was

outside, the police arrived.

       The State charged Wallace with second degree assault–domestic violence. During trial,

Nolan testified that, when Wallace had the knife, she felt fearful that he was going to “hurt [Nolan]

. . . [a]nd the kids.” VRP (Oct. 17, 2016) at 47. Nolan opened the front door because she “didn’t

feel safe” and she wanted the neighbors to hear her if she screamed. VRP (Oct. 17, 2016) at 42.

Nolan also testified that she called the police because she “didn’t feel safe. Like, I didn’t know

what he was going to do.” VRP (Oct. 17, 2016) at 44. Nolan further testified that before the police

came, Wallace followed her outside and got into the car. She asked Wallace to get out of the car

because she “[didn’t] feel safe being . . . with [him].” VRP (Oct. 17, 2016) at 45.

       The trial court instructed the jury that to convict Wallace of second degree assault:

              [E]ach of the following two elements of the crime must be proved beyond
       a reasonable doubt:

               (1) That on or about April 7, 2016, the defendant did intentionally assault
                   Kimberly A. Nolan with a deadly weapon; and

               (2) That this act occurred in the State of Washington.

             If you find from the evidence that each of these elements have been proved
       beyond a reasonable doubt, then it will be your duty to return a verdict of guilty.

               On the other hand, if after weighing all the evidence you have a reasonable
       doubt as to any of these elements, then it will be your duty to return a verdict of not
       guilty.

Clerk’s Papers (CP) at 23 (Jury Instruction No. 4). The trial court also instructed the jury that

“[a]n assault is an act done with the intent to create in another apprehension and fear of bodily




                                                 2
No. 49592-9-II


injury, and which in fact creates in another a reasonable apprehension and imminent fear of bodily

injury even though the actor did not actually intend to inflict bodily injury.” CP at 24 (Jury

Instruction No. 5); accord 11 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY

INSTRUCTIONS: CRIMINAL 35.50 (4th ed. 2016) (WPIC).

       A jury found Wallace guilty as charged. Wallace appeals.

                                            ANALYSIS

       Wallace contends he was denied his due process rights because the State failed to prove all

elements of second degree assault beyond a reasonable doubt. We disagree.

A.     LEGAL PRINCIPLES

       Due process requires the State to prove all elements of the crime beyond a reasonable

doubt. State v. W.R., Jr., 181 Wash. 2d 757, 762, 336 P.3d 1134 (2014). Evidence is sufficient if,

when viewed in the light most favorable to the State, it permits a rational trier of fact to find the

essential elements of the crime beyond a reasonable doubt. State v. Tilton, 149 Wash. 2d 775, 786,

72 P.3d 735 (2003). Courts must draw all reasonable inferences from the evidence in favor of the

State and interpret the evidence most strongly against the defendant. State v. Salinas, 119 Wash. 2d
192, 201, 829 P.2d 1068 (1992). Circumstantial evidence receives the same weight as direct

evidence. State v. Thomas, 150 Wash. 2d 821, 874, 83 P.3d 970 (2004). We defer to the fact finder

on the resolution of conflicting testimony, credibility determinations, and the persuasiveness of

the evidence. Id. at 874-75. Our review is de novo. State v. Berg, 181 Wash. 2d 857, 867, 337 P.3d
310 (2014).

       The “‘law of the case’ doctrine . . . requires the State to prove every element in the to-

convict instruction beyond a reasonable doubt.” State v. Johnson, 188 Wash. 2d 742, 762, 399 P.3d
3
No. 49592-9-II


507 (2017). “[J]ury instructions not objected to become the law of the case.” State v. Hickman,

135 Wash. 2d 97, 102, 954 P.2d 900 (1998). The State “‘assumes the burden of proving otherwise

unnecessary elements of the offense when such added elements are included without objection in

the ‘to convict’ instruction.’” State v. Dreewes, ___ Wn.2d ___, 432 P.3d 795, 800 (2019) (quoting

Hickman, 135 Wash. 2d at 102).

B.        SECOND DEGREE ASSAULT

          Wallace argues there is insufficient evidence to support his second degree assault

conviction because the State failed to prove Wallace assaulted Nolan with a lack of intent to cause

bodily injury. We disagree.

          Under RCW 9A.36.021(1)(c), “A person is guilty of assault in the second degree if he or

she, under circumstances not amounting to assault in the first degree[,] . . . [a]ssaults another with

a deadly weapon.” The term “assault” is not statutorily defined; Washington courts apply the three

common law definitions of assault.1 State v. Stevens, 158 Wash. 2d 304, 310-11, 143 P.3d 817

(2006).

          1.     Lack of Intent to Inflict Bodily Injury

          The trial court instructed the jury that to convict Wallace of second degree assault it must

find that he intentionally assaulted Nolan with a deadly weapon by intending to “create in [her]

apprehension and fear of bodily injury, and which in fact create[d] in [her] a reasonable




1
 Washington recognizes three common law definitions of “assault”: (1) an unlawful touching; (2)
an attempt with unlawful force to inflict bodily injury upon another, tending but failing to
accomplish it; and (3) putting another in apprehension of harm. State v. Elmi, 166 Wash. 2d 209,
215, 207 P.3d 439 (2009). Although the jury was instructed on two of the three common law
definitions of assault, Wallace only challenges the “apprehension of harm” definition.


                                                   4
No. 49592-9-II


apprehension and imminent fear of bodily injury even though [Wallace] did not actually intend to

inflict bodily injury.” CP at 24 (Jury Instruction No. 5). This instruction follows WPIC 35.50.

          Wallace argues that the State had the additional burden to prove beyond a reasonable doubt

that Wallace did not actually intend to inflict bodily injury, which, he argues, the State failed to

prove. But the instruction does not create an essential element requiring the State to prove a

negative (i.e., that Wallace did not intend to inflict bodily injury). Instead, the instruction focuses

on whether Wallace intended to create apprehension and fear of bodily injury and whether he

actually created apprehension and fear of bodily injury regardless of his intent to inflict bodily

injury.

          Wallace cites no persuasive legal authority to support his contention that the State must

prove a negative element. And the legal authority he does provide predates the current form of

WPIC 35.50, which the relevant instruction followed. Specifically, Wallace relies on State v. Byrd,

125 Wash. 2d 707, 715-16, 887 P.2d 396 (1995). There, the Supreme Court reversed an assault

conviction on the ground that former WPIC 35.50 (1977), relieved the State of the burden of

proving an element of its case because the jury was not instructed that it had to find that the

defendant acted with the specific intent to cause apprehension or fear of bodily harm. Byrd, 125
Wash. 2d at 715-16. The relevant paragraph of former WPIC 35.50 at the time of Byrd’s trial

provided, “An assault is also an intentional act, with unlawful force, which creates in another a

reasonable apprehension and fear of bodily injury, even though the actor did not actually intend to

inflict bodily injury.” Id. at 710.

          This paragraph in former WPIC 35.50 was deemed to be an erroneous statement of the law

because it allowed a jury to find only that the defendant acted intentionally and the result of the



                                                  5
No. 49592-9-II


act was the creation of a reasonable apprehension and fear of bodily injury, rather than the

defendant acted with the intent to create this apprehension or fear. Byrd, 125 Wash. 2d at 715.

Notably, the court did not hold that the State must prove the actor did not actually intend to inflict

bodily injury as an essential element of second degree assault. Accordingly, we find Wallace’s

argument that the State was required to prove a negative—that Wallace lacked intent to inflict

bodily harm—unpersuasive.

       2.      Due Process Satisfied

       The evidence shows Wallace and Nolan were arguing when Wallace slapped Nolan’s

cheek. Nolan was holding the parties’ child and her other child was by her side. When Nolan

threatened to call the police, Wallace told her, “I’m going to kill you.” VRP (Oct. 17, 2016) at 39.

Wallace retreated to the kitchen and returned holding a butcher knife at his side with the blade

facing Nolan. He got approximately “five, six feet” away. VRP (Oct. 17, 2016) at 42. Wallace

continued walking toward Nolan. Wallace put the knife down after Nolan opened the front door.

Nolan called the police and later went outside with the children. While she was outside, the police

arrived.

       Nolan testified that when Wallace had the knife she felt fearful that he was going to “hurt

[Nolan] . . . [a]nd the kids.” VRP (Oct. 17, 2016) at 47. Nolan also testified that she opened the

front door because she “didn’t feel safe” and she wanted the neighbors to hear her if she screamed.

VRP (Oct. 17, 2016) at 42. Nolan further testified that she called the police because she “didn’t

feel safe. Like, I didn’t know what he was going to do.” VRP (Oct. 17, 2016) at 44. Before the

police came, Wallace followed her outside and got into her car. She asked Wallace to get out

because she “[didn’t] feel safe being here with [him].” VRP (Oct. 17, 2016) at 45.



                                                  6
No. 49592-9-II


        Viewing this evidence in the light most favorable to the State, a rational trier of fact can

find beyond a reasonable doubt that Wallace assaulted Nolan with a deadly weapon by intending

to create in Nolan apprehension and fear of bodily injury, and in fact caused Nolan to have

reasonable apprehension and imminent fear of bodily injury regardless of whether Wallace

actually intended to inflict bodily injury. Accordingly, Wallace was not denied his due process

rights because the evidence was sufficient to convict Wallace of second degree assault.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     Lee, A.C.J.
 We concur:



 Sutton, J.




 Nevin, J.P.T.




                                                 7